Citation Nr: 0736962	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-01 646	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss.

2.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION

The appellant served on active duty from September 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision adjudicated in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina and issued in June 2004 by the RO in 
Montgomery, Alabama, which denied service connection for a 
right ear hearing loss, a left ear hearing loss, a left knee 
condition, a right knee condition, tinnitus, a left hip 
condition, a left shoulder and arm condition, a bilateral 
ring finger condition and a lower back condition.  In 
December 2004, the veteran perfected an appeal to the Board 
on all of these issues.

In a statement dated on January 19, 2007 and received on 
January 22, 2007, the veteran stated that he would not be 
able to attend his videoconference hearing.  His request for 
a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) 
(2007).

In February 2007, the Board denied service connection for a 
left ear hearing loss, a left knee condition, tinnitus, a 
left hip condition, a left shoulder and arm condition, a 
bilateral ring finger condition and a lower back condition; 
as such, these issues are no longer on appeal.  In the same 
February 2007 action, the Board remanded the issues of a 
right ear hearing loss and a right knee condition; these 
issues are again before the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran's right ear hearing loss was noted on his 
enlistment examination report.

2.  Clear and unmistakable evidence demonstrates that the 
veteran's right ear hearing loss was not aggravated beyond 
the natural progression of the condition during his period of 
active duty.

3.  Competent medical evidence does not show a current level 
of right ear hearing impairment in the veteran's ears that 
may be considered a disability for VA purposes. 

4.  There is no competent medical evidence showing the 
veteran's right knee condition is related to service.


CONCLUSIONS OF LAW

1.  The veteran's right ear hearing loss clearly and 
unmistakably existed prior to his entry into military 
service.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007);  38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306, 3.385 (2007).  

2.  The veteran's preexisting right ear hearing loss was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306(b) (2007).

3.  A right knee condition was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VA notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VA duty to notify was satisfied subsequent 
to the initial AOJ decision by way of letters sent to the 
appellant in March 2006 and March 2007 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in September 2007, after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until March 2006, after the initial AOJ 
decision, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports and lay statements have been 
associated with the record.  The appellant was afforded VA 
medical examinations in July 2007.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service Connection - right ear hearing loss

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002 & Supp. 2007).

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2007); 
38 C.F.R. § 3.306(b) (2007).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007).

The veteran contends that he has a right ear hearing loss 
that is due to service.  He reported exposure to artillery 
noise during service.

The veteran's entrance Report of Medical Examination and a 
May 1976 audiometric examination performed in conjunction 
with the veteran's release from active duty both reflected a 
right ear hearing loss that met the requirements of 38 C.F.R. 
§ 3.385.  At the time of the entrance examination, the 
veteran's hearing showed pure tone thresholds of 45, 35, 45, 
and 55 decibels in the right ear at the 500, 1000, 2000 and 
4000 Hertz levels.  The May 1976 exit audiometric examination 
reflected pure tone thresholds of 35, 35, 40, 30 and 30 
decibels in the right ear at the 500, 1000, 2000, 3000 and 
4000 Hertz levels.

The first post-service evidence of a hearing loss is an April 
2006 VA medical record which reflects that the veteran 
reported having a history of progressive hearing loss, worse 
in the right ear.  He was diagnosed with a mild to moderate 
conductive hearing loss in his right ear.  A summary from an 
April 2006 audiological examination is included in this 
record, however the results are reported as a summary and 
cannot be used as a basis for determining whether the veteran 
had a hearing loss under 38 C.F.R. § 3.385.

A July 2007 VA audiological` examination report reflected 
pure tone thresholds of 35, 35, 25, 25 and 35 decibels in the 
right ear at the 500, 1000, 2000, 3000 and 4000 Hertz levels, 
and Maryland CNC Test score of 96 percent for the right ear.  
The diagnosis was a right ear mild conductive hearing loss.  
The examiner concluded that, since the veteran reported 
decreased hearing since the age of 10 after surgery for a 
ruptured eardrum and he entered the military with decreased 
hearing, that his military noise exposure did not cause his 
hearing loss.  In fact, the veteran's hearing loss in his 
right ear improved postservice as compared to test results 
noted when he entered service.  Thus, there is no evidence 
that the veteeran's pre-existing hearing loss was permanently 
aggravated during service beyond the natural progression of 
the disease.  

Thus, the preponderance of the medical evidence is against 
service connection for a right ear hearing loss and the 
service-connection claim for a right ear hearing loss is 
denied.  

Service Connection -right knee condition

The veteran contends that he has a right knee condition that 
began in service and should be service-connected.  

Service medical records indicate that the veteran was seen 
for right knee pain while in service.  He reported to the 
examiner that he had suffered a right knee injury three years 
prior to the appointment.  His separation Report of Medical 
Examination reflects normal lower extremities and no right 
knee condition.  The veteran was diagnosed with 
osteoarthritis of his knees in August 2003.  A November 2003 
X-ray report of his right knee reflects degenerative changes 
in the right patella.  An March 2004 VA magnetic resonance 
imaging (MRI) shows that the right knee had a horizontal tear 
of the medial meniscus involving the body and posterior horn 
extending to the interior surface, a medial extrusion with 
mild degenerative arthritis in the medial compartment and 
patellar facet cartilage thinning of the medial facet with a 
less than 5 millimeter focal area of marrow edema in keeping 
with chondromalacia.  A July 2004 VA medical record reflects 
a chronic right meniscal tear.  An August 2005 VA general 
medical examination report reflects his strength in his lower 
extremities to be 5/5 with good deep tendon reflexes and 
tone.  

A July 2007 VA joints examination report reflects that the 
veteran was diagnosed with minimal right knee degenerative 
arthrosis.  The examiner concluded that the veteran's right 
knee condition was not related to or caused by an injury in 
service.  He opined that there was little or no evidence to 
support the current right knee disorder being related to one 
single complaint regarding the right knee 31 years ago and 
that x-rays of the right knee would have shown more severe 
degeneration if the knee condition was related to the injury 
in service.  

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current right knee disorder and 
active service.  In the absence of in-service treatment and 
competent medical evidence linking a disorder to service, 
additional development is not warranted.  See Wells, supra.  
Thus, the preponderance of the medical evidence is against 
service connection for a right knee condition.  Accordingly, 
the service-connection claim for a right knee condition is 
denied.  

The veteran has claimed that these conditions are each 
related to service.  In terms of the veteran's own 
statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is against each of these claims, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a right ear hearing loss is denied.

Service connection for a right knee condition is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


